 
Exhibit 10.1
 
MARKET CENTER SERVICE AGREEMENT
Contract Identification MC11987
 
This Market Center Service Agreement (MC Service Agreement) is entered into by
Great Lakes Gas Transmission Limited Partnership (Transporter) and TRANSCANADA
GAS STORAGE USA INC. (Shipper).
 
WHEREAS, Shipper has requested Transporter to provide Market Center Services and
Transporter represents that it is willing to provide such Market Center Services
under the terms and conditions of this MC Service Agreement.
 
NOW, THEREFORE, Transporter and Shipper agree that the terms below constitute
the Market Center Services to be provided and the rights and obligations of
Shipper and Transporter.
 
 
1.
EFFECTIVE DATE: February 27, 2009


 
2.
CONTRACT IDENTIFICATION: MC11987


 
3.
RATE SCHEDULE: MC


 
4.
SHIPPER TYPE: Other


 
5.
STATE/PROVINCE OF INCORPORATION: Delaware


 
6.
TERM:        
March 01, 2009 to October 31, 2009, and then month to month thereafter unless
terminated by either party, upon a minimum of 30 days written notice.


 
7.
EFFECT ON PREVIOUS CONTRACTS:
This Agreement supersedes, cancels and terminates, as of the effective date
stated above, the following contract(s): N/A


 
8.
MAXIMUM DAILY QUANTITY (Dth/Day):




 
 Begin Date
End Date
Point(s) of Primary Receipt
Point(s) of Primary Delivery
MDQ
   03/01/2009 10/31/2009  All Locations  All Locations  500,000

 
9.
MAXIMUM QUANTITY (Dth): N/A

 
10.
RATES:

 
Unless Shipper and Transporter have agreed to a rate other than the maximum
rate, rates shall be Transporter's maximum rates and charges plus all applicable
surcharges in effect from time to time under the applicable Rate Schedule (as
stated above) on file with the Commission unless otherwise agreed to by the
parties in writing. Provisions governing a rate other than maximum shall be set
forth in this Paragraph 10 and/or on Appendix A hereto.

 
 
The actual rate(s) to be charged on any particular Gas Day shall be posted on
Great Lakes’ Web Site in accordance with Section 4.1 of Rate Schedule MC of
Great Lakes’ FERC Gas Tariff, Second Revised Volume No 1. Shipper’s nomination
for service under Rate Schedule MC shall evidence Shipper’s acceptance of the
actual rate(s) to be charged for the service being nominated and shall obligate
Shipper to pay all charges calculated using those rates as applied to quantities
scheduled.

 
11.
POINTS OF RECEIPT AND DELIVERY:

 
Shipper may nominate any receipt or delivery point on Transporter’s system as a
Market Center Point under this rate schedule.

 
12.
INCORPORATION OF TARIFF INTO AGREEMENT:

 
This MC Service Agreement shall incorporate and in all respects be subject to
the "General Terms and Conditions" and Rate Schedule MC set forth in
Transporter's FERC Gas Tariff, Second Revised Volume No. 1, as may be revised
from time to time. Transporter may file and seek Commission approval under
Section 4 of the Natural Gas Act (NGA) at any time and from time to time to
change any rates, charges or provisions set forth in Rate Schedule MC and the
"General Terms and Conditions" in Transporter's FERC Gas Tariff, Second Revised
Volume No. 1, and Transporter shall have the right to place such changes in
effect in accordance with the NGA, and this MC Service Agreement shall be deemed
to include such changes and any such changes which become effective by operation
of law and Commission Order, without prejudice to Shipper's right to protest the
same.

 
30

--------------------------------------------------------------------------------


 
 
13.
MISCELLANEOUS:

 
No waiver by either party to this MC Service Agreement of any one or more
defaults by the other in the performance of this MC Service Agreement shall
operate or be construed as a waiver of any continuing or future default(s),
whether of a like or a different character.
 
Any controversy between the parties arising under this MC Service Agreement and
not resolved by the parties shall be determined in accordance with the laws of
the State of Michigan.

 

   
14.  
OTHER PROVISIONS:

 
It is agreed that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Partner, agent, management official or
employee of the Transporter or any director, officer or employee of any of the
foregoing, for any obligation of the Transporter arising under this MC Service
Agreement or for any claim based on such obligation and that the sole recourse
of Shipper under this MC Service Agreement is limited to assets of the
Transporter.
 
Upon termination of this MC Service Agreement, Shipper's and Transporter's
obligations to each other arising under this MC Service Agreement, prior to the
date of termination, remain in effect and are not being terminated by any
provision of this MC Service Agreement.
 
Pursuant to Subsection 2.1(I) of Rate Schedule MC, failure by Shipper to comply
with notice from Transporter to remove and/or return Gas within the time frame
specified may result in the termination of Shipper’s MC Service Agreement.

 
15.  
NOTICES AND COMMUNICATIONS:
All notices and communications with respect to this MC Service Agreement shall
be in writing and sent to the addresses stated below or at any other such
address(es) as may be designated in writing:

 

 
ADMINISTRATIVE MATTERS
Great Lakes Gas Transmission Limited
Partnership
5250 Corporate Drive
Troy, MI  48098
Attn:  Transportation Services
 
TRANSCANADA GAS STORAGE U.S.A. INC.
450 1st Street SW
Calgary,
AB  T2P 5H1
Canada
Att:  Mike Speed
       
PAYMENT BY ELECTRONIC TRANSFER
Great Lakes Gas Transmission Limited
Partnership
Citibank, NA, New York, NY
ABA No: 021000089
Account No: 3076-5207
 
TRANSCANADA GAS STORAGE U.S.A. INC.
Att:


 
31

--------------------------------------------------------------------------------

 
  

       
AGREED TO BY:
 
GREAT LAKES GAS TRANSMISSION
LIMITED PARTNERSHIP
By: Great Lakes Gas Transmission Company
 
 
 
TRANSCANADA GAS STORAGE U.S.A. INC.
       
Operator and Agent for Great Lakes Gas Transmission Limited Partnership
         
By:    /s/ Joseph E. Pollard                                               
By:   /s/ Brandon Anderson                        
 
Joseph E. Pollard
Title: Director, Transportation Services
Brandon Anderson
Title: Vice President, Gas Storage
               
By:   /s/ Karl Johannson                              
Karl Johannson
Title: Sr. Vice President, Power Commercial
     


 
 
 
32
 

--------------------------------------------------------------------------------

 
 